Jenks, J.:
This case presents a question of a private nuisance. The plaintiff complained that, incidental to the defendant’s lawful business of supplying electric light, electric power' and heat to the public, there were specific features which affected materially his. peace and comfort and depreciated the value of his property. After hearing much evidence the learned referee found that ashes, soot, cinders and steam vapor emitted from the defendant’s plant were precipitated from time to time upon and in the neighborhood of the plant, and, when the wind was right, upon the plaintiff’s dwelling and premises; that frequently at irregular' intervals steam was discharged with a loud noise (such as proceeds from a locomotive blowing off steam) for several minutes, so as to interfere with the repose of the plaintiff and his family at night and with their donversation ; that bright flashes of light came frequently from the plant, illuminating the neighborhood, accompanied by a loud noise, and that jars and vibrations, caused by the operation of the defendant’s machinery, shook plaintiff’s dwelling and its doors- and windows, and caused objects on the shelves and walls therein to vibrate and to rattle, sometimes to a greater extent than others, sometimes for several hours without cessation, sometimes for shorter intervals so that appliances placed in the said'windows to stop the vibration and rattling were ineffective, and so that objects on the walls were misplaced, and the repose of the plaintiff and his family was interfered with and that these jars and vibrations were greater at night than at day. The learned referee as a conclusion of law determined. that these acts of the defendant constituted a-nuisance, and that, the plaintiff was entitled to an injunction “ restraining the defendant from and after sixty days from notice of the entry thereof from so *84using its plant and premises and its machinery therein and thereon, located on Montgomery street in the City of Newburgh, Orange County, New York,, and from so conducting its business thereon, and from so permitting the said premises and buildings to be used, and its business to be thereon conducted; that loud and disturbing noises proceed therefrom; that ashes, soot and cinders are emitted therefrom and deposited in and upon plaintiff’s dwelling and premises; that steam vapor or spray is emitted therefrom and deposited in and- about the neighborhood of and upon plaintiff’s dwelling; that plaintiff’s dwelling, and articles and objects therein contained are caused to jar and vibrate; to the extent, as to any or all of said particulars, of producing material annoyance; to plaintiff, and of materially and substantially interfering with the quiet and peaceful enjoyment and occupancy of said premises of said plaintiff; that said plaintiff is also- entitled to judgment against said defendant for the sum of three hundred and ten dollars, rental damages sustained by plaintiff from the 12th day of November, 1900, to the 13th day of January, 1906, besides the costs and disbursements of this action.” x
Although I think that the plaintiff is not barred by any prescriptive rights of the defendant, for the reason that the proof does not show that the plant, either to its present extent or in respect to the incidental features of its working complained of, had existed for a sufficient period of time (Campbell v. Seaman, 63 N. Y. 568; American Bank Note Co. v. N. Y. El. R. R. Co., 129 id, 252), yet, but for the judgment of Ackerman v. True (175 id, 353), I would advise that any injunctive relief to the plaintiff be denied, for the reasons that he came “ to the nuisance,” and thereafter suffered this business not. only to be conducted for a number of years, but that he must have seen during that period the defendant make large outlays of money.upon this permanent plant, all without any complaint or objection to the features incident to the working of the plant of which lie now complains. The question is whether the defendant’s use of its premises for its business was reasonable. (McCarty v. Natural Carbonic Gas Co., 189 N. Y. 40.) In that case Yaktt, J., for .the court, says (p. 50): “ The use made of property may be unpleasant, unsightly, or to some extent, annoying and disagreeable to the occupants of neighboring property without creating *85a nuisance. When, however, it not only interferes materially with the physical comfort, of persons in their own homes, but also causes some financial injury to the owner, it constitutes a nuisance.”
I think that the evidence does not establish that the noise, ashes, soot, cinders, steam vapor and steam escape and flashes of light constitute a nuisance as to the plaintiff. That there was once considerable noise I do not doubt. But the evidence convinces me that the offensive part of it has ceased, due to the improvements made from time to time in installation or in the working of the plant,-and it does not show that at the time of the trial there was noise other than that necessarily and usually incident to the proper working of machinery. Indeed, there is considerable testimony that such noise is not a bar to conversation held even in the close vicinity to the engines. This is not sufficient to constitute a nuisance. (Hughes v. General Electric Light & Power Co., 107 Ky. 485; McCann v. Strang, 97 Wis. 551.) The rule is that the “noise must be such as materially to interfere with and impair the ordinary comfort of existence on the part of ordinary people.” (Joyce Nuis. § 182, citing authorities. See, too, Wood Nuis. [2d ed.] § 617; Froelicher v. Oswald Iron Works, 64 L. R. A. 228, and cases cited.) The evidence does not establish that there is any soot. The defendant (save in the single instance of a crisis) burns anthracite, which does not produce soot. There is soot in the neighborhood, but several of the defendant’s witnesses testify that it is from the West Shore railroad. The great preponderance of the evidence is that of the ashes (which from anthracite can be but slight) but a small residuum escapes from the premises of the defendant, that the escape of steam is slight, and that the flashes of light being accidental, not incidental, are infrequent.
When the plaintiff selected his home within the sounds of a city, he could not expect the silence of the country. He could not expect that the circumambient air would be altogether free from the smoke and the other pollutions from the houses, shops or factories. If, like Lord Byron, he found “ the hum of cities horrible,” nevertheless he had to recognize that he could not either quiet it or purify the air by halting men’s business within the radius of his absolute comfort. When, as in this case, he came to this quarter of *86the town where this business had long been maintained, he- was bound to recognize the conditions and the incidents thereof. The maxim “ Sic ütere,” etc., as applied to such a case,, does -not mean that you must not annoy, but that you must not injure. The unreasonable use that constitutes a nuisance cannot be declared as by a hard and fast rule. Judge Cullen, well observes that “Such an emission of smoke as would constitute a nuisance in the city of New York might afford no just ground for complaint in Pittsburg.” (Bates v. Holbrook, 171 N. Y. 475.) Or, as. Lord Oranworth said : “‘You must look at it not with a view to the question whether, abstractedly, that quantity of smoke was a nuisance, but whether it was a nuisance to a p'erson living in the town of Shields.’ ” (St. Helen's Smelting Co. v. Tipping, 11 H. L. Cas. 642.)
I think that the only finding of a nuisance which we should not disturb, under the rule declared in Lowery v. Erskine (113 N. Y. 52) and like cases, is that of vibrations. Vibrations may constitute a nuisance. (McKeon v. See, 51 N. Y. 300 ; Rosenheimer v. Standard Gas Light Co., 36 App. Div. 1; Shelfer v. City of London Electric Lighting Co., L. R. [1895] 1 Ch. Div. 287; Knight v. Isle of Wight Electric Light & Power Co., 73 L. J. [N. S.] Ch. Div. 299.) But the evidence of the experts is that the vibrations in this case can be corrected, in that vibrations from the working of such machinery depend upon the foundations for the engines, and one can stop them, no matter how severe, by putting pioper founda tion under the engines. If this correction is possible so that thii feature of nuisance will cease, then the defendant, should have ai opportunity for such correction, in accord with our views expresset’ in Saal v. South Brooklyn R. Co. (122 App. Div. 364, 372, 373) and the authority there cited.
The plaintiff has recovered money damages. I do not see ho\ we can in any event affirm such part of the judgment. The ques tions which elicited the expert opinions as to, the damage to thn premises embraced those features of the defendant’s business which I think did not at the time of trial constitute an unreasonable use. of the premises. On the other hand, I do not presume to say that during some and an earlier part of the period those features as they then existed might not -have constituted such an unreasonable use. If *87the money judgment represented the actual diminution in rental value by reason of the defendant’s acts which constituted a nuisance, then there might be no difficulty. (Pritchard v. Edison Electric Illuminating Co., 179 N. Y. 368.) I advise that if the plaintiff stipulate to forego the damages as found, the judgment be modified so as to provide, first, a reasonable time within which the defendant may correct or arrest the vibrations so as not to injure materially the comfort and the property of the plaintiff, and that it be otherwise modified in accord with this opinion. Otherwise I advise that the judgment be reversed and a new tidal be granted, costs to abide the final award of costs.
Woodward, Rich and Miller, JJ., concurred.
Judgment reversed and new trial granted, costs to abide the final award of costs, unless within twenty days the plaintiff stipulate to modify the judgment in accordance with the opinion, in which event the judgment as modified is affirmed, without costs. Settle order before Mr. Justice Jenks.